Citation Nr: 0126178	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-18 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for a service-
connected postoperative ventral hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a January 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
in Houston, Texas (RO).  This case was previously before the 
Board.  In May 2001, the Board remanded the issue of 
entitlement to a compensable evaluation for a postoperative 
ventral hernia to the RO for further development of the 
record.  The requested development having been completed to 
the extent possible, the case has now been returned to the 
Board for appellate consideration.


FINDING OF FACT

The veteran's service-connected postoperative ventral hernia 
is manifested by a small hernia in the medial aspect of the 
left subcostal incision with easily reducible contents; it is 
nontender to palpation, and is relieved by wearing a binder.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent evaluation (but 
no higher) for the veteran's service-connected postoperative 
ventral hernia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7339 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report as well as VA outpatient 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with the claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for his service-
connected ventral hernia.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2.

The veteran's service-connected postoperative ventral hernia 
is currently evaluated as noncompensable pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7339, which provides that 
a noncompensable evaluation is warranted for postoperative 
ventral hernia with wounds, postoperative, healed, no 
disability, belt not indicated.  A 20 percent evaluation is 
warranted for small postoperative ventral hernia, not well 
supported by belt under ordinary conditions, or healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt.  Large 
postoperative ventral hernia, not well supported by belt 
under ordinary conditions warrants a 40 percent evaluation.  
A 100 percent evaluation is warranted for massive 
postoperative ventral hernia, persistent, severe diastasis of 
recti muscles or extensive diffuse destruction or weakening 
of muscular and fascial support of abdominal wall so as to be 
inoperable.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

A review of the record reflects that the veteran was 
discharged from military service with intra-abdominal and 
peritoneal adhesions secondary to appendicitis.  In a January 
1946 rating decision, the RO granted entitlement to service 
connection for intra-abdominal adhesions, residuals of 
appendectomy and generalized peritonitis, postoperative, 
manifested by continuous abdominal pain, cramps, and 
constipation.  The RO also granted entitlement to service 
connection for a healed ventral herniotomy.  The veteran was 
assigned a 100 percent disability evaluation at that time.  

In a November 1946 rating decision, the RO determined that a 
20 percent evaluation was warranted for the service-connected 
postoperative ventral hernia, effective from January 30, 
1947.  In a September 1961 rating decision, the RO determined 
that a noncompensable evaluation was warranted for the 
veteran's postoperative ventral hernia, effective from 
November 21, 1961.  The veteran subsequently sought 
entitlement to an increased evaluation of his service-
connected ventral hernia.  In an April 1994 rating decision, 
the RO determined that entitlement to a compensable 
evaluation for postoperative ventral hernia was not 
warranted.  The veteran did not appeal any of the 
aforementioned rating decisions.  In July 1999, the veteran 
again sought entitlement to an increased evaluation of his 
service-connected ventral hernia.  

VA treatment records dated from 1993 to 1999 demonstrate 
treatment for various disabilities, including hypertension, 
hearing loss with tinnitus, prostate cancer, history of 
chronic left hemidiaphragm elevation, coronary 
arteriosclerosis, anemia, gout, irritable colon, small bowel 
obstruction, and arthritis.  

Upon VA examination dated in June 2001, the examiner noted 
that the veteran's records and chart had been reviewed.  It 
was noted the veteran reported no active symptoms other than 
some intermittent pain in the upper part of the left 
subcostal incision which was graded at 2-3/10 and did not 
really persist.  The veteran denied any fever, chills, weight 
loss, active chest pain, shortness of breath, change in bowel 
habits, active chest pain, melena, hematochezia, nausea, 
vomiting, or loss of appetite.  Physical examination revealed 
a well-healed scar which extended from the xiphoid to the 
pubis as well as a separate left subcostal incision, both of 
which were well healed except for some keloids.  The abdomen 
was soft and nontender to examination.  On palpation, there 
was a 1-1/2 by 1-1/2 centimeter defect in the medial aspect 
of the left subcostal incision with easily reducible contents 
and it was nontender to palpation.  The rest of the 
examination was unremarkable and there were no other palpable 
hernias and the muscles were intact.  The examiner noted the 
veteran did not want to undergo surgery at that time for his 
hernia and was comfortable wearing a binder, which seemed to 
relieve any symptoms he had.  The veteran was instructed on 
the signs and symptoms of incarceration and told to present 
for treatment should he have a bulge that was not easily 
reducible or if he experienced persistent abdominal pain with 
nausea and vomiting.  

After reviewing the recent VA examination report in light of 
the veteran's contentions, the Board believes that the 
veteran's symptomatology more nearly approximates the 
criteria for a 20 percent evaluation as it demonstrates a 
postoperative ventral hernia with some weakening of the 
abdominal wall and indication for a supporting belt.  As 
noted by the June 2001 VA examiner, a small hernia was noted 
in the medial aspect of the left subcostal incision with 
easily reducible contents.  The veteran also reported 
intermittent pain in the same area and the examiner noted 
that the veteran's symptomatology was relieved by wearing a 
binder.  That finding is consistent with the veteran's August 
2000 substantive appeal in which he stated that he had been 
wearing a belt issued by VA since 1991.  Thus, in light of 
the medical evidence demonstrating an indication for a 
supporting belt and a defect in the medial aspect of the left 
subcostal incision, the Board finds that a 20 percent 
evaluation is warranted for the veteran's service-connected 
postoperative ventral hernia under 38 C.F.R. § 4.7.

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 20 percent at this time.  
In the absence of medical evidence of a large postoperative 
ventral hernia not well supported by belt under ordinary 
conditions, entitlement to an evaluation in excess of 20 
percent is not warranted under regulatory rating criteria.  
In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a more 
favorable decision than rendered herein.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a 20 percent evaluation for service-connected 
postoperative ventral hernia is warranted.  To this extent, 
the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

